DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanemaayer (US PAT 5,192,111).
Hanemaayer disclose the claimed visor system 10 with an extensible and retractable panel 20 that is movable into and out of a channel formed in a roof section 112 of the vehicle.  See Figures 2 and 7.  There is also a moving mechanism 58, 56, 60, 62, 64, 68, etc. as shown in 
Regarding claim 5, Hanemaayer discloses resilient sealing strips 48 that seal an opening into the channel formed in a roof section 112 as shown in Figure 7.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Berliawsky (US PAT 1,845,577) in view of Raynor (Pub. No.: US 2010/0078960).
Berliawsky discloses the claimed retractable visor system including an extendable and retractable panel 5 that is moved into and out of a channel/housing formed by an upper portion 4 above the panel 5 when retracted and a lower portion 4 below the panel 5 when retracted.  See Figures 1-5.  There is also a rack 11 and pinion 12 moving system that moves (by being manually driven) the panel 5 in and out of the channel so that the panel 5 moves initially horizontally and then continues to move horizontally to be at least partially over a window frame of a door of the vehicle.  The doors unnumbered in Figure 1 include windows therein and the portions of the door structure which surrounds the window are considered to be the “window frame”.  The panel extends on an outside of and spaced away from an upper region of the vehicle door to provide protection from inclement weather.
Berliawsky does not disclose that the channel/housing is formed within the vehicle’s roof.
Raynor teaches the concept of storing a retractable weather guard adjacent to a vehicle door in a housing where the housing is “integrally mounted within a roof of an automobile”.  See the abstract.
.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tien (US PAT 6,782,904) in view of Raynor (Pub. No.: US 2010/0078960).
Tien discloses the claimed retractable visor system including an extendable and retractable panel 30 that is moved into and out of a channel 20 secured to the top of the roof.  See Figure 1.  What examiner is referring to as a channel 20 is also described as having a “channel or groove” 21 through which the panel 30 extends and retracts.  There is also a rack 25 and pinion 24 moving system that includes a motor 23 which drives the panel 30 in and out of the channel so that the panel 5 moves initially horizontally and then continues to move horizontally to be at least partially over an inherent window frame of a door of the vehicle.  The panel extends on an outside of and spaced away from an upper region of the vehicle door to provide protection from inclement weather.  The motor 23 drives the panel over a shaft 22 as shown in Figures 6 and 7.
Tien does not disclose that the channel/housing is formed within the vehicle’s roof.
Raynor teaches the concept of storing a retractable weather guard adjacent to a vehicle door in a housing where the housing is “integrally mounted within a roof of an automobile”.  See the abstract.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to position the channel of Tien in a roof section of the vehicle as taught .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berliawsky (US PAT 1,845,577) in view of Raynor (Pub. No.: US 2010/0078960) as applied above to claim 1 and further in view of Miller (US PAT 4,923,241).
Berliawsky, as modified, discloses the claimed invention except for the panel being made from a clear material.
Miller discloses a visor system panel 12 associated with a vehicle window which is transparent (see the last sentence of the abstract).
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the panel of Berliawsky, as modified, to be clear, transparent as taught by Miller so as not to interfere with the vision of the driver while operating the vehicle.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tien (US PAT 6,782,904) in view of Raynor (Pub. No.: US 2010/0078960) as applied above to claim 1 and further in view of Miller (US PAT 4,923,241).
Tien, as modified, discloses the claimed invention except for the panel being made from a clear material.
Miller discloses a visor system panel 12 associated with a vehicle window which is transparent (see the last sentence of the abstract).
.

Claims 4, 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hardenbrook (US PAT 8,662,563) in view of Raynor (Pub. No.: US 2010/0078960).
Hardenbrook discloses the claimed retractable visor system including an extendable and retractable panel 26 that is moved into and out of a channel/housing formed by an upper portion 16 above the panel 5 when retracted and a lower portion 14 below the panel 5 when retracted.  See Figures 1-5.  There is also a moving system 60, 64, 58, 28 that drives the panel 26 in and out of the channel so that the panel 26 moves initially horizontally and then continues to move horizontally to be at least partially over a window frame of a door of the vehicle.  The doors 24 in Figure 1 include windows therein with inherent window frames in which the window is selectively positioned. The panel extends on an outside of and spaced away from an upper region of the vehicle door to provide protection from inclement weather.  Further, with reference to claim 4, the panel 26 of Hardenbrook includes a telescoping push/pull system made up of telescoping rails 28.  Further, with reference to claim 7, the panel 26 includes a plurality of panels 54, 56 that are arranged alongside one another and are physically interconnected to one another and the panels 54, 56 extend at an angle relative to each other so as to not be in a single, common plane.


Regarding claims 12-13, Hardenbrook does not disclose an electrical controller for regulating operation of the moving mechanism and an operator interface.
Raynor teaches the concept of storing a retractable weather guard adjacent to a vehicle door in a housing where the housing is “integrally mounted within a roof of an automobile”.  See the abstract.  Raynor also discloses the use of a controller 42 (Figure 4) for regulating the operation of a panel of a visor system.  The controller is connected to a water detection sensor and selectively permits operation the panel of the visor system in response to weather conditions.  See paragraph [0008].  The visor system may also be operated by way of an operator interface (key fob) as shown in Figure 5.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to position the channel of Hardenbrook in a roof section of the vehicle as taught by Raynor in order to hide the channel from view which enhances the aesthetics of the vehicle roof.
It also would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to regulate operation of the panel of the visor system of Hardenbrook by way of an electrical controller (current claim 12) as taught by Raynor so as to be automatically responsive to weather conditions or by way of a key fob type operator (current claim 13) interface as also taught by Raynor to be selectively operated by a user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tien (US PAT 6,782,904) in view of Raynor (Pub. No.: US 2010/0078960), as applied above to claim 1, and further in view of Hanemaayer (US PAT 5,192,111).
Tien, as modified, discloses the claimed invention except for the provision of a flexible rubber seal strip to seal an opening into the channel.
Hanemaayer discloses an extensible and retractable visor system 10 (Figure 2) which includes resilient sealing strips 48 that seal an opening into a channel formed in a roof section 112 as shown in Figure 7.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the channel opening of Tien with resilient sealing strips as taught by Hanemaayer in order to protect the interior of the housing from the elements when the visor is retracted.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanemaayer (US PAT 5,192,111) in view of Paradis (US PAT 4,575,444).
Hanemaayer discloses the claimed invention except for the flexible panel 20 including reinforcing ribs.
Paradis discloses a flexible panel which is extensible and retractable which includes reinforcing ribs 20.  See Figure 1.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the flexible panel of Hanemaayer with reinforcing ribs as taught by Paradis so as to be stretch reorientable.

Allowable Subject Matter

Claims 8-11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The recitation in claim 8 of a retractable visor system having a plurality of panels which are interconnected and not in a common plane where at least some of the panels have a curved body shape is not taught nor fairly suggested by the prior art of record.
The recitation in claim 14 of a sensor embedded in a seat of the vehicle which is coupled to the electrical controller to control operation of the panel is not taught nor fairly suggested by the prior art of record.
The recitation in claim 15 of a proximity sensor located in a position to sense the hand of a vehicle occupant and selectively generating a signal that causes the moving mechanism to retract the panel is not taught nor fairly suggested by the prior art of record.
The recitation in claim 17 of a system for preventing the door associated with the vehicle window, relative to which the panel is selectively extended over, from being opened of closed while the panel is in a deployed, extended position is not taught nor fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toti discloses an awning/visor system with ribs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
6/11/21